BURGESS, Justice,
dissenting.
I respectfully dissent. The majority finds no egregious harm to appellant in the trial court’s failure to include the element of value in the application paragraph of its charge. Furthermore, the majority does not even characterize this as error.
*283Since Johnson v. State, 57 Tex.Crim. 308, 122 S.W. 877 (1909) the law has been that whenever the punishment is affixed by law to the theft of a particular kind of property, it is unnecessary to either allege or prove the value thereof, but with respect to all other classes of property, value must be alleged and proved as the value determines the grade of the offense and the punishment. Thus it is axiomatic that failure to allege a value is fatal, see Hawkins v. State, 383 S.W.2d 416 (Tex.Crim.App.1964), as is failure to prove a value, see Price v. State, 165 Tex.Crim. 326, 308 S.W.2d 47 (1957).
Thus the question under Almanza v. State, 686 S.W.2d 157, 171 (Tex.Crim.App.1984) (opinion on rehearing) is whether the failure to include value in the application paragraph is “so egregious and created such harm that he ‘has not had a fair and impartial trial’ — in short ‘egregious harm’.” This court in a pre-Almanza case, Harrell v. State, 679 S.W.2d 612 (Tex.App.—Beaumont 1984, no pet.) held that a charge that omits an essential element of an offense is fundamentally defective. The Dallas court in a post-Almanza case, Morris v. State, 786 S.W.2d 451 (Tex.App.—Dallas 1990, pet. ref’d) when addressing the issue that failure to include all necessary elements of the statute in a charge constitutes fundamental error which requires reversal under Almanza stated: “We agree that when the trial court omits required elements of an offense from the charge or from the application paragraph of the charge, a conviction is fatally defective.” Morris 786 S.W.2d at 456.
The issue of value was raised in the trial through cross-examination of the store security person. The issue should have been presented to the jury in the application paragraph. See Schwartz v. State, 53 Tex.Crim. 449, 111 S.W. 399 (1908). Since value is essential in determining punishment, its omission from the application paragraph is egregious to appellant. Therefore, I would reverse and remand for a new trial.